Citation Nr: 1412750	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to February 28, 2011 and in excess of 30 percent thereafter for spastic colon syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to July 1971 and from January 1973 to December 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2011 rating decision, the Veteran was awarded an increased rating of 30 percent effective February 28, 2011 for his service-connected spastic colon syndrome.  The increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

A Board hearing scheduled for February 2012 was cancelled by the Veteran.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's spastic colon syndrome has been manifested by frequent diarrhea and fecal incontinence prior to February 28, 2011.

2.  The Veteran's spastic colon syndrome has not manifested in severe disability with numerous attacks a year and malnutrition with only fair health during remissions at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for spastic colon syndrome prior to February 28, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code (DC) 7322 (2013).

2.  The criteria for a disability rating in excess of 30 percent for spastic colon syndrome have been not met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.114, DC 7322.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected spastic colon syndrome is currently rated at 10 percent under Diagnostic Code 7319 prior to February 28, 2011 and at 30 percent thereafter under Diagnostic Code 7322.

DC 7319 pertains to irritable colon syndrome (ICS) and states that a 10 percent evaluation is assigned for moderate ICS with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114.  A 30 percent evaluation is warranted for severe ICS with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress  Id.  A 30 percent rating is the maximum rating available under DC 7319.  Id. 

DC 7322 pertains to bacillary dysentery and is rated as for ulcerative colitis, which calls for a 10 percent rating for a moderate disability with infrequent exacerbations; a 30 percent rating for a moderately severe disability with frequent exacerbations; a 60 percent rating for severe disability with numerous attacks a year and malnutrition with only fair health during remissions; and a 100 percent rating for pronounced disability resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114.

The Veteran underwent a VA examination in March 2009.  He reported having loose stools and diarrhea up to three times per week lasting for a day with three to four loose stools or diarrhea each day.  He reported numerous episodes of bowel leakage or incontinence.  He reported wearing adult diapers to bed at night and most mornings finding them soiled in the morning.  He reported daytime incontinence requiring a change of underwear a number of times per week.

He reported experiencing bloating and abdominal pain that often occurs following a meal that is often resolved with a bowel movement.  He reported an overall decreased appetite but not weight loss.

In July 2010 the Veteran testified at a hearing before a decision review officer.  He explained that he has to time when he eats so he has a bathroom accessible.  He said he wears adult diapers to bed at night and regularly changes underwear due to accidents.

In May 2011 as part of a general medical VA examination the Veteran reported he watches what he eats and stays close to a bathroom.  He reported using adult diapers 15 times per month and carrying extra underwear with him in case of an incident.  He reported sleeping on a towel in case of soiling his bed.  He reported abdominal pain with the onset of needing to have a bowel movement and relief of symptoms afterward.  He reported the urge to have a bowel movement five times per day and actually passing stool twice a day.

In July 2010 the Veteran was afforded another VA examination.  He reported persistent loose bowel movements and diarrhea.  He stated he has between two and four bowel movements per day and wears an adult diaper for incontinence, which he reported he has to change two to four times per day.  He reported occasional gas and bloating but typically no significant abdominal pain.  He said his weight is steady and he has no nausea, vomiting, or constipation.

The July 2011 rating decision granting the 30 percent rating indicates that February 28, 2011 is the date on which the Veteran filed his claim for an increased rating; however, the Board notes that the Veteran actually filed his increased rating claim on February 11, 2009.

The Board finds that a 30 percent rating is warranted for the entire period on appeal as the evidence shows that the Veteran's condition has consistently represented moderately severe disability with frequent exacerbations since the filing of the claim in February 2009.  The Veteran's VA examinations and statements throughout the period support that the Veteran has experienced frequent diarrhea and fecal incontinence throughout that time, warranting the 30 percent rating under Diagnostic Code 7322.  As 30 percent is the maximum rating under DC 7319, the Board finds further inquiry into the criteria under that DC to be moot. 

The Board further finds that a rating above 30 percent is not warranted for any time period.  To be entitled to a 60 percent rating under Diagnostic Code 7322 there must be severe disability with numerous attacks a year and malnutrition with only fair health during remissions.  The evidence does not support that the Veteran has experienced malnutrition or that he is only in fair health during remissions.  The Veteran has consistently reported a steady weight and his symptoms, as he has described them, are limited to some abdominal pain relieved by bowel movements, diarrhea, and incontinence.  While serious symptoms, the evidence does not suggest the condition has otherwise impacted his health.  As a preponderance of the evidence is against a rating above 30 percent, the benefit of the doubt doctrine is not for application, and a higher rating is denied.

The Board has considered the possibility of staged ratings.  Hart, 21 Vet. App. at 510.  However, the evidence does not show that Veteran's spastic colon syndrome has been productive of severe disability with numerous attacks a year and malnutrition with only fair health during remissions for any portion of the period on appeal.  Thus, staged ratings are not applicable.  Id.  

Lastly, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111, 118 (2008).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected spastic colon syndrome s is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the Veteran has reported having loose stools and diarrhea up to three times per week lasting for a day with three to four loose stools or diarrhea each day, numerous episodes of bowel leakage or incontinence, wearing adult diapers to bed, and daytime incontinence.  The Board acknowledges that the effects of the spastic colon syndrome have a substantial impact on the Veteran's everyday functioning, as reflected by the 30 percent rating.  The Veteran has not reported and the remaining evidence does not show malnutrition or general impact on the Veteran's health.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the claim on appeal, describing what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA and addressing VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the VA treatment records and neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in March 2009, July 2010, and May 2011.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An increased rating of 30 percent for spastic colon syndrome prior to February 28, 2011 is granted.

An increased rating in excess of 30 percent for spastic colon syndrome is denied.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


